COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Helwig Van Der Grinten, James W. Dalton and Anis Hussain v. City
                          of Sugarland, Joe R. Zimmerman, Doug Brinkley and Allen Bogard

Appellate case number:    01-17-00626-CV

Trial court case number: 17-DCV-238872

Trial court:              434th District Court of Fort Bend County

         Appellants Helwig Van Der Grinten, James W. Dalton, and Anis Hussain filed an
unopposed motion to abate this appeal and cancel the oral argument scheduled for February 13,
2019 because the same issues raised in this appeal were argued before the Texas Supreme Court
in November 2018 in Garcia v. City of Willis, No. 17-0713. The appellants’ attorney has
certified that he conferred with counsel for the appellees, who did not oppose the motion or the
relief requested.

        The submission on oral argument scheduled for February 13, 2019 is cancelled, and this
appeal is withdrawn from the submission docket. This appeal is abated, treated as a closed case,
and removed from this Court’s active docket.

      The parties are ordered to notify this Court by letter within 14 days of the date the
Supreme Court of Texas issues a decision in Garcia v. City of Willis, No. 17-0713.

         The Court will consider an appropriate motion to reinstate the proceeding filed by any
party.

         It is so ORDERED.


Judge’s signature: ___/s/ Peter Kelly________
                    Acting individually  Acting for the Court

Panel consists of Justices Lloyd, Kelly, and Hightower.

Date: __January 30, 2019____